                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Roger Jerome Jackson,                                Case No. 18-cv-2567 (WMW/LIB)

                            Plaintiff,
                                               ORDER ADOPTING REPORT AND
        v.                                         RECOMMENDATION

Vincent Brown et al.,

                            Defendants.


        This matter is before the Court on the January 3, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Leo I. Brisbois. (Dkt. 18.)

No objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no

clear error.

                                          ORDER

        Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

   1.        The January 3, 2020 R&R, (Dkt. 18), is ADOPTED.

   2.        This case is DISMISSED WITHOUT PREJUDICE for failure to prosecute,

pursuant to Federal Rule of Civil Procedure 41(b).

   LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: March 13, 2020       s/Wilhelmina M. Wright
                            Wilhelmina M. Wright
                            United States District Judge




                        2
